Citation Nr: 0923676	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  96-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for disability 
manifested by joint aches and pains, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to September 1983, and again from November 1990 to 
June 1991.  His military personnel records show that he was 
deployed in the Southwest Asia Theater of operations from 
December 1990 to April 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1995 rating decision of the Louisville, Kentucky Department 
of Veterans Affairs (VA), Regional Office (RO).  The 
Veteran's claims file is now in the jurisdiction of the 
Chicago, Illinois RO.  In January 2001, October 2004, 
November 2006 and February 2008, the case was remanded for 
additional development.

In November 2000, the Veteran testified at a Video Conference 
hearing before one of the undersigned Veterans Law Judges, 
and in November 2003 he testified at a Travel Board hearing 
before another of the undersigned.  Transcripts of those 
hearings are associated with the claims file.  As the 
Veterans Law Judges who presided at hearings must participate 
in the decision on the claim (see 38 C.F.R. § 20.707), this 
appeal is being decided by a panel of three Veterans Law 
Judges.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The February 2008  Remand directed the RO to arrange for the 
Veteran to undergo an examination or examinations to detail 
all conditions and symptoms (including what precipitates and 
what relieves them) claimed to represent chronic disability 
due to undiagnosed illness-to specifically include fatigue or 
joint pain.  The examiner was to then identify the diagnosed 
disorders, if any, to which the symptoms are attributable, 
and also determine if there are symptoms, abnormal physical 
findings, or abnormal laboratory test results that are not 
attributable to a known clinical diagnosis.  For each 
diagnosed condition, the examiner was to render an opinion as 
to whether it is as least as likely as not that such 
disability is etiologically related to the Veteran's active 
military service.  For any symptoms that were not determined 
to be associated with a known clinical diagnosis, further 
specialist examinations were to be ordered to address these 
findings.

Review of the claims file does not indicate that any of this 
requested development was accomplished.  In Stegall v. West, 
11 Vet. App. 268 (1998), the Court held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.

The Board regrets any further delay in this case; however, 
for the reason noted above, the Board has no recourse but to 
again remand the case to the RO for the following action:

1.  The RO should arrange for the Veteran 
to undergo VA examination(s) with regard 
to his claims for service connection for 
disability manifested by fatigue and for 
disability manifested by joint aches and 
pains.  The Veteran's claims files must 
be reviewed in conjunction with the 
examination by each examiner designated 
to examine the Veteran.

a.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include fatigue or joint 
pain.  The examiner should conduct a 
comprehensive examination, and provide 
details about the onset, frequency, 
duration, and severity of all claimed 
symptoms and state what precipitates and 
what relieves them.  All objective 
indications of the claimed disabilities 
should be identified.

b.  The examiner should list all 
diagnosed conditions responsible for the 
claimed symptoms and state which symptoms 
are associated with each condition.  For 
each diagnosed condition, the examiner 
should render an opinion as to whether it 
is as least as likely as not that such 
disability is etiologically related to 
the Veteran's active military service.  
The examiner should explain the rationale 
for any opinion given.

c.  If there are any symptoms that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.  In such 
instances, the examiner should provide 
the specialist with all examination 
reports and test results, specify the 
relevant symptoms that have not been 
attributed to a known clinical diagnosis 
and request that the specialist determine 
which of these, if any, can be attributed 
to a known clinical diagnosis and which, 
if any, cannot be attributed to a known 
clinical diagnosis.  For each diagnosed 
condition, the examiner should render an 
opinion as to whether it is as least as 
likely as not that such disability is 
etiologically related to the Veteran's 
active military service.

All examiners should explain the 
rationale for all opinions given.

2.  The RO should, then, readjudicate the 
Veteran's claims of service connection 
for disabilities manifested by fatigue 
and by joint aches and pains, to include 
as due to an undiagnosed illness.  If 
either of these claims remains denied, 
the RO must issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


			
	George R. Senyk 	Shane A. Durkin
	Veterans Law Judge, 	Veterans Law Judge, 
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	Mark W. Greenstreet
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

